Citation Nr: 0403628	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-01 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a right knee 
disorder, including as secondary to a low back disorder.

4.  Entitlement to service connection for right foot drag.

5.  Entitlement to an increased evaluation for a tender scar 
of the right foot, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to February 
1978, and from July to August 1991. He had periods of active 
duty for training from January 4 to February 5, 1991, and 
from April 14 to May 13, 1991. 

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA), Jackson, Mississippi, regional office 
(RO).


FINDINGS OF FACT

1. In decision dated in March 1999, the Board denied 
entitlement to service connection for low back disability.

2. The evidence received subsequent to the March 1999 Board 
decision includes evidence that is not cumulative or 
redundant of the evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for low back 
disability. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

In light of the following decision to reopen the claim of 
service connection for a low back disorder, the Board finds 
that veteran has been notified with regard to the evidence 
necessary to substantiate his claim to reopen, and of the 
respective duties of him and the VA to obtain evidence.  
Pertinent identified medical records have been obtained. The 
notice and duty to assist provisions of the law have been 
satisfied. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence

The record reflects that the Board denied entitlement to 
service connection for a low back disorder in March 1999. The 
Board denied the claim because, although the service medical 
records showed that the veteran was treated during service 
for complaints of low back pain, the post-service medical 
evidence of record did not show that the veteran had a 
diagnosed low back disorder.  

A previously denied claim can only be reopened upon the 
submission of new and material evidence. When new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim. See 38 U.S.C.A. 
§§ 5108, 7104 (West 2002).

Under applicable criteria, claims that are the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to them. If the claim is 
thus reopened, it will be reviewed on a de novo basis, with 
consideration given to all the evidence of record. 38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996). For claims received prior to August 29, 2001, as is 
the case here, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 
(For claims filed on and after August 29, 2001, new and 
material evidence is defined as set out at 66 Fed. Reg. 
45620, 45630 (Aug. 29, 2001) to be codified at 38 C.F.R. § 
3.156. Since the matter currently before the Board was 
initiated in August 1999, however, the pre-August 29, 2001 
definition of new and material evidence must be used.)

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis. Evans v. Brown, 9 Vet. App. 273 (1996). This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion. Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992). See also Robinette v. 
Brown, 8 Vet. App. 69 (1995).

The evidence associated with the claims file since the last 
final Board decision in March 1999 includes VA and non-VA 
medical records, as well as written statements provided by 
the veteran and his representative. 

As previously mentioned, to reopen his claim for service 
connection, the veteran must bring evidence which "bears 
directly and substantially upon the specific matter under 
consideration" and that is "so significant that it must be 
considered in order to fairly decide the claim". 38 C.F.R. § 
3.156(a) (2001). The evidence should "contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability." See Hodge, 155 F.3d. 
1356.

The Board concludes that the additional evidence submitted 
after the March 1999 decision is new and material because it 
bears directly and substantially upon the specific matters 
under consideration, that is, whether a low back disorder was 
incurred or aggravated during service. According to a March 
2001 VA examiner, the veteran was diagnosed with degenerative 
joint disease of the low back with chronic pain.  At the time 
of the March 1999 decision, the evidence did not show that 
the veteran was diagnosed with a low back disorder. The new 
evidence of record is material because it shows that the 
veteran has been diagnosed with degenerative joint disease of 
the low back, which could be related to the documented 
treatment of low back pain during service.  

Accordingly, this evidence is new and material, and the 
veteran's appeal must be reopened.  


ORDER

New and material evidence has been presented to reopen the 
claim for service connection for a low back disorder, and the 
appeal in that regard is granted.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see also 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (VA regulations implementing 
the VCAA).  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  VA must 
notify the claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that, in a letter issued to the veteran in 
April 2001, the RO did not specifically discuss the specific 
rating issues on appeal.  In order to comply with the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Quartuccio, 16 Vet. App. 183, the veteran 
should be notified of the evidence and information for which 
he is responsible and that which VA is responsible.  The 
Board no longer has authority to attempt to cure VCAA 
deficiencies.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Accordingly, a remand in necessary to ensure compliance with 
the provisions of the VCAA, VA implementing regulations, and 
the Court's decision in Quartuccio.

In view of the Board's foregoing decision granting reopening 
of the claim, the veteran is entitled to de novo 
consideration of the reopened claim by the RO. Insofar as 
service medical records document complaints, findings and 
diagnoses pertinent to the low back, and further insofar as 
the veteran currently has low back disability and has 
reported having had back symptoms since service, examination 
is warranted to obtain an etiological opinion in this case.

During the pendency of this appeal, certain relevant 
regulations have been amended, including 38 C.F.R. § 4.118 
for evaluating skin disorders.  The RO must consider both the 
old and amended versions of 38 C.F.R. § 4.118 for evaluating 
skin disorders.  As a result, a determination has been made 
that additional development is necessary in the current 
appeal.  

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the requested action 
that follows.  VA will notify the veteran if further action 
is required on his part.

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied, including informing the 
veteran of the period of time which he 
has to submit additional evidence.

?	The RO must notify the veteran 
as to what would constitute 
evidence that is needed to 
support his claims for service 
connection for a low back 
disorder; a right knee 
disorder, including as 
secondary to a low back 
disorder; right foot drag; as 
well as for the evaluation in 
excess of 10 percent for a 
tender scar of the right foot.  
In this regard, the RO should 
inform the veteran of what 
evidence VA will develop and 
what evidence the veteran must 
furnish to warrant a favorable 
decision on these claims.  (The 
Board notes that in an April 
2001 letter to the veteran, the 
RO discussed generally how to 
prove a claim for service 
connection and for an increased 
rating, but did not 
specifically discuss the issues 
on appeal.)  

?	The RO should request the 
veteran to provide the names, 
addresses and approximate dates 
of treatment or evaluation for 
all VA and non-VA health care 
providers who have treated or 
evaluated him during or after 
service for the claimed 
disorders. When the requested 
information and any necessary 
authorization are received, the 
RO should obtain a copy of all 
indicated records.

2.  When all indicated record development 
has been completed, the veteran should be 
afforded a VA examination by a physician 
with the appropriate expertise to 
determine the nature and etiology of the 
veteran's claimed low back, right knee, 
and right foot (claimed as "right foot 
drag") disorders. The claims folder must 
be made available to the examiner and 
review of such should be reflected in the 
completed examination report. Any 
necessary diagnostic tests or studies 
should be accomplished, to include X-
rays. 

?	Specifically, the examiner is to 
determine whether it is likely, 
as likely as not, or unlikely 
that the any currently diagnosed 
degenerative joint disease of the 
low back is causally related to 
the treatment documented in the 
service medical records.  
According to service medical 
records, the veteran was treated 
in late 1977 for low back pain 
but no chronic disorder was 
diagnosed.  The service medical 
records are negative for 
subsequent findings or diagnosis 
of a low back disorder.  
?	The examiner should also 
determine whether the veteran has 
a right knee disorder.  If so, 
the examiner should determine 
whether it is likely, as likely 
as not, or unlikely that any 
currently diagnosed right knee 
disorder is causally related to 
the treatment documented in the 
service medical records. 
According to service medical 
records, the veteran was treated 
for a right knee injury in late 
1977 but no chronic disorder was 
diagnosed.  The service medical 
records are negative for 
subsequent findings or diagnosis 
of a right knee disorder.  If and 
only if the examiner concludes 
that it is likely or as likely as 
not that degenerative joint 
disease of the low back is 
causally related to service, then 
the examiner should express an 
opinion as to whether the low 
back disorder adversely affects 
the veteran's right knee so as to 
cause disability of that knee or 
to cause additional disability of 
the right knee.
?	The examiner should also 
determine whether the veteran has 
right foot drop.  If so, the 
examiner should determine whether 
it is likely, as likely as not, 
or unlikely that any currently 
diagnosed right knee disorder is 
causally related to any incident 
described during service. 
?	(The term "as likely as not" 
does not mean within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound to 
find in favor of causation as it 
is to find against it.)
?	The entire claims file, including 
service medical records, must be 
made available to and be reviewed 
by the examiner.  The service 
medical records pertaining to the 
treatment are located in Volume I 
of II claims files, in a mailing 
envelope.

3.  The RO should schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
nature and severity of all current scar 
of the right foot and the overall degree 
of functional impairment resulting from 
those residuals.  

?	With regard to the scar of the 
right foot, the examiner should 
comment on the size, degree of 
any pain, ulceration, and/or 
limitation of function of an 
affected part. 
?	The examiner should be provided 
with the claims file and must 
review the entire claims file in 
conjunction with the examination.  

4.  Upon completion of the above 
requested development, and any other 
necessary development, the RO must 
reconsider the veteran's claims in light 
of any recent amendments to the law, 
including the old and amended versions of 
38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805 effective prior to and after August 
30, 2002.

5.  If any benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran should be 
provided a supplemental statement of the 
case on all issues in appellate status 
and be afforded the appropriate 
opportunity to respond.  The supplemental 
statement of the case should include a 
review of all pertinent laws and 
regulations and should reflect RO 
consideration of all pertinent evidence 
received since issuance of the most 
recent statement of the case in November 
2002.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



							(CONTINUED ON NEXT PAGE)

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



